DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-7 and 9-15 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 20 December 2021, with respect to Claims 1, 5-7 and 9-15 have been fully considered and are persuasive.  The 103 rejection of Claims 1, 5-7 and 9-15 has been withdrawn. 
Allowable Subject Matter
Claims 1, 5-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments overcome the prior art of record. Specifically, applicant’s amendments to incorporate all of Claims 2-4 and 8 into the independent claims in addition to requiring that the advertising signal transmitted from the first stylus pen in response to the charging signal, wherein the advertising signal contains the information of the first stylus pen comprising the first color information is considered novel because the advertising signal must always contain the first color information signal and no other color information signal. Support for the proposed amendments can be found in [0107]-[0109] of the original disclosure. The closest prior art of record, Ogawa and Jung, teaches a stylus pen with user selectable color changing input but fails to teach the specific requirements now currently claimed. 
As such, Claims 1, 5-7 and 9-15 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627